DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Response to Amendment
 This Office Action is in response to a preliminary amendment filed on 3/8/2019. As directed by the preliminary amendment, no claims were canceled, claims 1-15 were amended, and claims 16-20 were added. Thus, claims 1-20 are pending for this application.

 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reverse gear” (claim 19 line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 Figures 1-3 are objected to because the unlabeled rectangular boxes (e.g. 5 in Fig. 1) should be provided with descriptive text (e.g. unlabeled rectangular box 5 should be provided with “playback device” inside the box or adjacent to the reference number). See 37 CFR 1.83(a).   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
  
 Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-11, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-4, 7-9 and 15, the term “potentially stressful” is unclear, as “stress” varies between users, and therefore it is unclear as to the scope of an event being “potentially stressful” (e.g. events considered stressful to one person may not be stressful to another). 
Regarding claim 3, the phrase “the massage is increased again” is unclear because the term “again” suggests that the massage was previously increased, however the previous claims do not recite a step of increasing the massage.
 Claim 10 recites the limitation "when the intensity is reduced" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to dependence on a rejected base claim.

 Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (KR 101305565, references hereinafter made to machine-translated copy attached).
Regarding claim 1, Choi discloses (Fig. 1) a method of controlling massage units of a massage apparatus (paragraph [0011]), arranged in a seat for use in a vehicle (paragraph [0001]) configured to massage an occupant (paragraph [0003]), the method comprising
controlling massage units (acoustic actuators 3) integrated in the seat based on an audio entertainment signal (paragraph [0031])
Altering an intensity of the massage provided by the massage units based on the audio entertainment signal (paragraph [0031]), adapted to current operating information of the vehicle (intensity adapted based on temperature detected by temperature sensor 19, paragraph [0025]).
Regarding claim 2, Choi discloses the seat is a driver’s seat and the massage units reconfigured to massage a vehicle driver (paragraph [0002]), and wherein the intensity of the massage provided by the massage units is reduced in response to an occurrence of an event based on the current operation information (intensity of actuator 3 is reduced or stopped completely when the temperature sensor 19 determines excessive heat is generated, paragraph [0025]), and wherein the event is potentially stressful for the vehicle driver (excessive heat generated could lead to fire, paragraph [0026], which is “potentially stressful” to the vehicle driver).
 Regarding claim 10, Choi discloses when the intensity is reduced, the massage of the massage units is continued with reduced intensity (paragraphs [0024]-[0025]). 
Regarding claim 12, Choi discloses the current operating information includes information regarding a status of a hazard warning system (information includes temperature level of actuator, which is a hazard warning system because overheating can result in a fire, paragraph [0026]) and, if a hazard warning occurs, the intensity of the massage of the massage units is reduced (if overheating occurs, and therefore a hazard warning, the massage intensity is reduced, see paragraph [0025]).
Regarding claim 14, Choi discloses (Fig. 1) a seat arrangement for use in a vehicle, configured to perform the method of claim 1, the seat arrangement comprising:
a seat (1) having a plurality of integrated massage units (3) configured to massage an occupant, and
a device (controller 9) or a connection point configured to control the massage units based on an audio entertainment signal (paragraph [0031]).
Regarding claim 15, Choi discloses the seat (3) forms a driver’s seat (paragraph [0002]) and the massage units are configured to provide a massage to a vehicle driver (paragraph [0002]), and wherein an intensity of the massage being reducible when a situation which may be detected on the basis of the current operating information and is potentially stressful for the vehicle driver occurs (intensity of actuator 3 is reduced or stopped completely when the temperature sensor 19 determines excessive heat is generated, paragraph [0025]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 101305565, references hereinafter made to machine-translated copy attached) in view of Akisada (US 6,183,426).
Regarding claim 3, as best understood, Choi discloses the intensity of the massage is reduced in response to occurrence of a potentially stressful event, but does not disclose the massage intensity is increased following a situation that is potentially stressful for the vehicle driver. However, Akisada teaches (Fig. 6) a temperature sensing circuit (60) for a massage device that reduces massage intensity when the temperature goes above a reference temperature, and increases massage intensity when the temperature increases massage intensity once the temperature returns to a level below the reference temperature (Col. 6 lines 33-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Choi to include the step of the massage intensity is increased following a situation that is potentially stressful for the vehicle driver, as taught by Akisada, for the purpose of allowing user to receive massage again once the dangerous condition is alleviated. 
Regarding claim 16, Choi discloses (Fig. 1) a vehicle seat for use in a vehicle, the vehicle seat comprising:
a massage unit (3) configured to massage an occupant seated in the vehicle seat
a controller (9) configured to:
alter an intensity of the massage in response to an audio entertainment signal (paragraph [0031])
reduce the intensity of the massage, in response to receiving signals indicative of a predetermined vehicle event (intensity of actuator 3 is reduced or stopped completely when the temperature sensor 19 determines excessive heat is generated, paragraph [0025], which can result in a fire, paragraph [0026]).
Choi does not disclose increasing intensity of the massage in response to receiving signals indicative of termination of the predetermined vehicle event. However, Akisada teaches (Fig. 6) a temperature sensing circuit (60) for a massage device that reduces massage intensity when the temperature goes above a reference temperature, and increases massage intensity  once the temperature returns to a level below the reference temperature (Col. 6 lines 33-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Choi to increase intensity of the massage in response to receiving signals indicative of termination of the predetermined vehicle event, as taught by Akisada, for the purpose of allowing user to receive massage again once the dangerous condition is alleviated. 
Regarding claim 19, modified Choi discloses a controller, but is silent that the controller is further configured to reduce the intensity of the massage in response to engagement of a reverse gear of the vehicle. However, Choi discloses that the intensity of massage is reduced directly caused by reversing the gear, one of ordinary skill in the art would recognize that this limitation is satisfied when the car is in reverse and the temperature sensor detects the actuator has overheated. Thus, this limitation is satisfied.
Regarding claim 20, Choi discloses (Fig. 1) a method of controlling massage units arranged in a vehicle seat, the method comprising:
altering an intensity of the massage units (3) in response to an audio entertainment signal (paragraph [0031])
reducing the intensity of the massage units, in response to receiving signals indicative of a predetermined vehicle event (intensity of actuator 3 is reduced or stopped completely when the temperature sensor 19 determines excessive heat is generated, paragraph [0025], which can result in a fire, paragraph [0026]).
Choi does not disclose increasing intensity of the massage units in response to receiving signals indicative of termination of the predetermined vehicle event. However, Akisada teaches (Fig. 6) a temperature sensing circuit (60) for a massage device that reduces massage intensity when the temperature goes above a reference temperature, and increases massage intensity  once the temperature returns to a level below the reference temperature (Col. 6 lines 33-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Choi to include increasing intensity of the massage in response to receiving signals indicative of termination of the predetermined vehicle event, as taught by Akisada, for the purpose of allowing user to receive massage again once the dangerous condition is alleviated. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 101305565, references hereinafter made to machine-translated copy attached) in view of Frye (US 2018/0065642).
 Regarding claim 4, as best understood, Choi discloses a method of massage, but does not disclose wherein if a situation which is potentially stressful for the vehicle driver or following the situation which is potentially stressful for the vehicle driver, a request is made to the vehicle driver as to whether the intensity of the massage is to be increased again, and in response to confirmation of the request, increasing the intensity of the massage.
However, Frye teaches (Fig. 1) the step of if a situation which is potentially stressful for the vehicle driver (situation occurs where user is uncomfortable and low blood flow, which is potentially stressful. See paragraph [0034] and [0063]), a request is made to the vehicle driver as to whether the intensity of the massage is to be increased again (going from off state to on state increases the intensity of massage, see paragraph [0063]), and in response to confirmation of the request, increasing the intensity of the massage (paragraph [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Choi to include the step if a situation which is potentially stressful for the vehicle driver, a request is made to the vehicle driver as to whether the intensity of the massage is to be increased again, and in response to confirmation of the request, increasing the intensity of the massage, as taught by Frye, for the purpose of improving patient comfort and reducing patient stress while in vehicle (paragraph [0034]).
 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 101305565, references hereinafter made to machine-translated copy attached) in view of Phipps (US 2009/0005938).
Regarding claim 5, Choi discloses current operating information, but does not disclose the current operating information includes information regarding a gear currently engaged, the intensity of the massage being reduced when a reverse gear is engaged.
However, Phipps teaches (Fig. 1) current operating information includes information regarding a gear currently engaged (current operation information includes triggering events, which include changing between gears, see paragraph [0040]).
Regarding the phrase “the intensity of the massage being reduced when a reverse gear is engaged”, Choi discloses that the intensity of massage is reduced when temperature sensor 19 detects overheating of actuator 3, and because the mentioned limitation does not recite that the reduction in massage intensity is caused by reversing the gear, one of ordinary skill in the art would recognize that this limitation is satisfied when the car is in reverse and the temperature sensor detects the actuator has overheated. Thus, this limitation is satisfied.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the current operation information of Choi to include information regarding a gear currently engaged, as taught by Phipps, for the purpose of providing the controller information regarding status of the operation of the vehicle, thereby allowing adjustment of vehicle conditions based on status of the vehicle.
 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 101305565, references hereinafter made to machine-translated copy attached) in view of Bojanowski (US 2017/0349148).
Regarding claim 6, Choi discloses current operating information, but does not disclose the current operating information includes information regarding a windshield wiper level being set, the intensity of the massage being reduced when the highest wiper level is set. 
However, Bowjanowski teaches (Fig. 1-5) current operating information including information regarding a windshield wiper level being set (process 500 uses wiper level estimator to determine level of precipitation, e.g. if highest wiper level, determines high precipitation, paragraph [0046]).
Regarding the phrase “the intensity of the massage being reduced when the highest windshield wiper level is set”, Choi discloses that the intensity of massage is reduced when temperature sensor 19 detects overheating of actuator 3, and because the mentioned limitation does not recite that the reduction in massage intensity is caused by setting the windshield wiper to the highest setting, one of ordinary skill in the art would recognize that this limitation is satisfied when the windshield wiper is at the highest setting and the temperature sensor detects the actuator has overheated. Thus, this limitation is satisfied.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the current operating information of Choi to include information regarding a windshield wiper level being set, as taught by Bowjanowski, for the purpose of allowing the vehicle to determine the precipitation level, thereby allowing for this information to be recorded and transmitted so that other vehicles are notified of the weather conditions of the area they are headed.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 101305565, references hereinafter made to machine-translated copy attached) in view of Miyamoto (JP 2009195595, references hereinafter made to machine-translated copy attached).
Regarding claim 7, as best understood, Choi discloses current operating information, but does not disclose the current operating information includes navigation information of the vehicle and/or regarding current traffic messages and/or regarding surrounding of the vehicle, including being detected by a sensor, wherein a traffic situation which potentially requires increased attention or a situation including a potentially narrow or unclear lane being based on the navigation information and/or for current traffic messages and/or for  the current surrounding of the vehicle and the intensity of the massage being reduced.
However, Miyamoto teaches current operating information includes information regarding a surrounding of the vehicle (vehicle longitudinal acceleration greater than a predetermined value, which indicates that there are not much traffic surrounding the vehicle, paragraph [0021]), including being detected by a sensor (acceleration sensor 5), wherein a traffic situation which potentially requires increased attention being based the current surrounding of the vehicle (vehicle longitudinal acceleration greater than a predetermined value indicates user is traveling at high speed and therefore “potentially” requires increased attention) and the intensity of the massage being reduced (paragraph [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the current operation of Choi to include information regarding a surrounding of the vehicle, including being detected by a sensor, .
 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 101305565, references hereinafter made to machine-translated copy attached) in view of Bachorski (US 10,207,640).
Regarding claim 8, Choi discloses current operating information, but does not disclose the current operating information includes information relating to a current driving state and/or a current surrounding of the vehicle, a potentially dangerous driving maneuver, including an overtaking, evasive or emergency braking maneuver being detected using the current driving state and/or surrounding information, and the intensity of the massage being reduced. 
However, Bachorski teaches (Fig. 1) the current operating information includes information relating to a current surrounding of the vehicle (controlling determines an emergency stop is imminent, Col. 9 lines 5-18), a potentially dangerous driving maneuver including or emergency braking maneuver being detected using the surrounding information (Col. 9 lines 5-18), and the intensity of the massage being reduced (intensity of braking jerk/vibration reduced when user is attentive to the oncoming traffic, see claim 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the current operating in formation of Choi to include  information relating to a current driving state and/or a current surrounding of the .
 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 101305565, references hereinafter made to machine-translated copy attached) in view of Benson (US 2016/0354027).
Regarding claim 9, Choi discloses current operating information, but does not disclose the current operating information includes information regarding operating behavior when operating the vehicle including a situation with potential distraction of a vehicle driver on the basis of information regarding the operating behavior.
However, Benson teaches current operating information includes information regarding operating behavior when operating the vehicle (locations that are associated with high stress of operator, paragraph [0204]), including a situation with potential distraction of a vehicle driver based on the information regarding the operating behavior (e.g. poor road design, traffic congestion, etc. Massage is activated to prevent user stress/distraction, see paragraph [0204]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the current operating information to include information regarding operating behavior when operating the vehicle including a situation with potential distraction of a vehicle driver on the basis of information regarding the .
  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 101305565, references hereinafter made to machine-translated copy attached) in view of Dunn (US 2013/0225913).
Regarding claim 11, Choi discloses the intensity of massage is reduced, but does not disclose the reduction is performed with slow drop in intensity.
However, Dunn teaches (Fig. 1) a vibratory massager that reduces intensity of massage with a slow drop (paragraph [0048]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reduction of massage intensity of Choi to occur with a slow drop, as taught by Dunn, for the purpose of preventing sudden cut off of vibration, which would discomfort a user if it was not expected.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 101305565, references hereinafter made to machine-translated copy attached) in view of Sleichter (US 2002/0145512).
Regarding claim 13, Choi discloses the seat is actuated as a driver’s seat (paragraph [0002]), the massage units being actuated to massage a vehicle driver (paragraph [0002]), but does not disclose the intensity of the massage of the massage units being increased in the event of a situation based on the current operating information and which is monotonous and/or promotes fatigue of the vehicle driver. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Choi to include intensity of the massage of the massage units being increased in the event of a situation based on the current operating information and which is monotonous and/or promotes fatigue of the vehicle driver, as taught by Sleichter, for the purpose of alerting a drowsy user to prevent possible vehicular accident.
 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 101305565, references hereinafter made to machine-translated copy attached) in view of Akisada (US 6,183,426), and further in view of Frye (US 2018/0065642).
Regarding claim 17, modified Choi discloses a controller, but does not disclose the controller is further configured to prompt the occupant to increase the intensity of the massage and upon receiving an affirmative response, increase the massage.
However, Frye teaches (Fig. 1) a controller (16) further configured to prompt the occupant to increase the intensity of the massage (going from on state to off state, thereby increasing intensity of massage, see paragraph [0063]), and upon receiving an affirmative response, increasing the massage (paragraph [0063]).
.
  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 101305565, references hereinafter made to machine-translated copy attached) in view of Akisada (US 6,183,426), and further in view of Bachorski (US 10,207,640).
Regarding claim 18, Choi discloses a predetermined vehicle event, but does not disclose the predetermined vehicle event includes an evasive maneuver. 
However, Bachorski teaches (Fig. 1) a controller adjusting massaging action based on an emergency maneuver (intensity of braking jerk/vibration reduced when user is attentive to the oncoming traffic, see claim 11 and Col. 9 lines 5-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined vehicle event of modified Choi to include an evasive maneuver, as taught by Bachorksi, for the purpose of preventing user from being distracted when a dangerous situation is about to occur (vibration notifies user of situation, but if the intensity is too high, user may be distracted).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785